              Case 1:21-cv-00331-JEB Document 7-1 Filed 02/05/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA


CHINATOWN SERVICE CENTER, et al.

                  Plaintiffs,
                                                             Case No.: 1:21-cv-00331
         v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, NORRIS
COCHRAN, in his official capacity as Acting
Secretary of Health and Human Services,

                  Defendants.


                   DECLARATION OF ANTHONY JARBOE IN SUPPORT OF
                        MOTION FOR ADMISSION PRO HAC VICE

         I, Anthony Jarboe, hereby declare as follows:

               1. My full name is Anthony Joseph Jarboe.

               2. My office address and telephone number are:

                  Stinson LLP
                  7700 Forsyth Blvd., Ste. 1100
                  St. Louis, MO 63105
                  (314) 259-4538

               3. I have been admitted to the bars of Missouri, Illinois and Virginia (inactive), as

                  well the bars of the U.S. District Courts for the Eastern District of Missouri, the

                  Southern District of Illinois, and the 8th Circuit Court of Appeals.

               4. I have not been disciplined by any bar.

               5. I have not been admitted pro hac vice to this Court within the last two years.

               6. I do not currently practice law from an office located in the District of Columbia.

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.




CORE/9990000.7242/164893414.1
           Case 1:21-cv-00331-JEB Document 7-1 Filed 02/05/21 Page 2 of 2




DATED: February 5, 2021                  Respectfully submitted,

                                         /s/ Anthony Jarboe
                                         ANTHONY JARBOE
                                         STINSON LLP
                                         P.O. Box 350
                                         7700 Forsyth Blvd., Ste. 1100
                                         St. Louis, MO 63105
                                         Phone: (314) 259-4538
                                         Email: tony.jarboe@stinson.com
                                         Licensed in Missouri (Bar # 68746)




                                         2
CORE/9990000.7242/164893414.1
